Citation Nr: 1231395	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified in a July 2010 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In September 2010, after reopening the Veteran's claim for entitlement to service connection for a right knee disability, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain additional evidence and to afford the Veteran a VA examination of his right knee.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete analysis of the RO's compliance with the Board's Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's right knee disability did not have its onset in service, did not manifest within one year of separation from active service, and is not otherwise etiologically related to his service.



CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336.

During the hearing before the undersigned in July 2010, the Veteran testified that he had a knee accident in service while he was unloading supplies from the supply ship.  He was at the bottom of the stairs when a crate slipped, slid down, and pinned the Veteran against the wall.  Hearing transcript at 3.  

The Veteran has repeatedly stated that this injury occurred in April 1969, however, that service treatment report is not of record.  The Board notes, however, that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  It therefore follows that the Veteran may testify that he experienced an injury in-service and sought treatment for that injury at that time.

Indeed, a follow-up service treatment record from May 1969 (which corroborates the Veteran's assertion that he injured his right knee in April 1969) noted the Veteran's right knee pain.  While there was no diagnosis listed, the treatment report indicated that the knee was stable and the Veteran was treated with an ACE wrap.

Since the May 1969 service treatment record indicating right knee pain, however, there were no further complaints of, or treatment for, a right knee condition.  In fact, a separation examination from March 1971 indicated a normal clinical evaluation of the Veteran's lower extremities.  Significantly, there was no disability or condition of the right knee upon discharge.

The first diagnosis of, and treatment for, a right knee disability is indicated in 1995 when the Veteran underwent an anterior cruciate ligament (ACL) reconstruction, approximately 24 years after separation from active service.  This nearly quarter-century period between separation from service and when he was first diagnosed and treated with a right knee disability post-service weighs against his claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that such a lapse of time is a factor for consideration in deciding a service connection claim.)  

In this case, the Veteran has asserted that he has had right knee pain since service but that he did not seek treatment until years after separation from service.  If he did, indeed, have symptoms since service, the Board would expect to find some reference to such in his medical history in the context of seeking treatment for right knee symptoms.  Indeed, it is apparent from the Veteran's record, spanning over a decade of claims for VA compensation (the Veteran's first claim was submitted in 2000), that should any condition arise for which the Veteran believed he was service-connected, he submitted claims for service connection.  This is inconsistent with continuity of symptomatology since the in-service complaints of right knee pain in a Veteran who clearly knew how to file a claim with the VA, but did not do so in this case, until 13 years after discharge (when he filed his initial claim for service connection for a right knee disability).

Simply stated, while the Veteran is competent to state that he has had right knee pain since service, the Board does not find his statement that he has had a knee problem since service to be credible.  This conclusion is based on multiple factors, such as the lack of reporting of ongoing right knee pain since separation until 1995.  While the lack of such records and reporting does not, in and of itself, render lay evidence not credible, the Board may reasonably infer from the Veteran's various claims for service connection, spanning over a decade since 2000, that the Veteran would have complained of right knee pain if he indeed suffered from that symptom at some point during that period in this case.  

Regardless, the Veteran was afforded a VA examination of his right knee in April 2011 pursuant to the September 2010 Board Remand.  The examiner noted the Veteran's in-service right knee injury in May 1969 and the lack of right knee treatment until 1996 when the Veteran underwent ACL reconstruction.

Parenthetically, the Board notes that the examiner indicated ACL surgery in 1996 and not 1995 (with additional surgery in 1997) as noted in the treatment records.  However, the Board finds this one-year discrepancy negligible as the VA examiner accurately noted the type of surgery performed and all other relevant medical history pertaining to the Veteran's right knee condition.

Upon a physical evaluation, the examiner diagnosed the Veteran with severe degenerative joint disease of the right knee.  With respect to the etiology of the Veteran's right knee disability, the VA examiner opined, in relevant part:

During the 25 year timespan between leaving the navy and this injury 1996, the veteran states he had knee pain and wore a brace, but sought no medical help.  It is unlikely that he would not have sought or needed medical help during this 25 year period if the knee injury in 1969 was significant enough to cause either an ACL tear or [degenerative joint disease].  His knee problems escalated after the injury in 1996 and was later diagnosed with severe [degenerative joint disease] for which he first came to the VA in 2003.

Given the lack of medical treatment from 1969 until 1996, based on the rationale given above, the current claimed knee disability is less likely as not to be related to the in-service right knee injury in May, 1969.  His problems escalated significantly after his injury in 1996 which was not related to his in-service injury and the subsequent surgeries to the point of severe [degenerative joint disease] in the right knee.  The current condition, therefore, is at least as likely as not to have developed after the non-service connected injury in 1996 and not after the service related injury in 1969.

The physician who conducted the April 2011 VA examination had sufficient facts before him, not only those facts that were in the claims file but also the Veteran's report of his history.  The Board is aware that the examiner referred specifically to the lack of documentation of ongoing reports of right knee problems for many years after service as a partial basis for his conclusion, but the examiner also recorded a history provided by the Veteran that the date of onset of right knee pain was in 1969 (the date of the in-service right knee injury) and right knee pain since 1969.  The examiner was therefore aware of the Veteran's reports of continuity of symptomatology and it cannot be argued that he did not have this report before him.  It is clear that the examiner, like the Board, found it unlikely that the Veteran would not have sought treatment for his right knee condition for over two decades if he did, in fact, have right knee pain since his 1969 in-service injury.  

Here, the examiner appears to have reliably applied reliable medical principles in arriving at his conclusion and he has provided logical reasoning to support his conclusion.  For these reasons the Board finds the examination adequate and assigns considerable weight to the medical professional's opinion.

Also considered by the Board is the Veteran's at least implicit opinion that his right knee disability, present since service, is due to his active service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.

To the extent that the Veteran seeks to add an opinion, other than a report of continuity of symptomatology, that his right knee disability is etiologically related to service, the Board finds that he is not competent to offer such an opinion.  This is a complex medical question and therefore a non-expert is not competent to provide a probative opinion.

In any event, the Veteran's lay opinion is clearly outweighed by that of the April 2011 VA examiner, a medical professional, as well as the facts cited above.

In summary, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and assigns no probative weight to his reports.  The preponderance of the evidence is against a finding that the Veteran had arthritis of his right knee that manifested within one year of separation from active service as there are no reports of arthritis of his right knee within one year of separation from service, let alone a report of the degree of disability at that time.  Service connection cannot therefore be presumed under the provisions of 38 C.F.R. § 3.307 and 3.309, for chronic disease.

The preponderance of medical opinion evidence is unfavorable to his claims as the only favorable opinion (the Veteran's lay statements and opinion) is far less probative than the only unfavorable opinion, offered by a trained physician.  As the preponderance of the evidence is against his claim, his appeal as to the issues of service connection for a right knee disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied with respect to the claims adjudicated above.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to the September 2010 Board Remand, the RO requested the Veteran's private treatment reports from St. Vincent's Hospital after the Veteran submitted the appropriate release of information.  In a response, dated August 2011, St. Vincent's Hospital indicated that there were no available records as they purge records after 10 years.  Indeed, in this case, VA attempted to obtain these records and it is reasonably certain they do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1); see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The September 2010 Board Remand also instructed the RO to obtain private treatment records from the Nevada Test Site.  In his release of information, the Veteran could not remember the name of his treating physician.  Subsequently, in a correspondence from August 2011, the Veteran indicated that he would send more information or evidence in support of his claim and requested that VA wait the full 30 days from the date of the request letter before deciding his claim.  

To date, the Veteran has not submitted the requested materials.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000) (the veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).

In this regard, the Veteran has frustrated the Board's attempt to obtain substantial compliance with the terms of the September 2010 Remand, which sought to obtain any outstanding treatment of his right knee and complete compliance has been rendered impossible.  Thus, there is no violation of the previous Remand orders which can be remediated in this regard.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to obtain these records is warranted.  

The Veteran was afforded a VA examination of his right knee in April 2011 pursuant to the September 2010 Board Remand.  Indeed, this examination report reflects that the examiner reviewed the Veteran's claims file and relevant medical history, conducted an appropriate evaluation of his right knee as instructed in the September 2010 Board Remand, and rendered appropriate diagnoses and findings consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision of the issue on appeal and as adjudicated above.  See 38 CF.R. § 4.2 (2011); see Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

As such, the RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances pertaining to the claim adjudicated above.  Significantly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


